Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an after final amendment filed 3/4/2021.
Claims 1-18, 21, 22, 51-54, 59, 66-69, 74-76, 104-107, 112, 118-120, 124, 135, 136 and 143-166 are pending.
The instant application claims priority under 371 to PCT/US2016/057055 filed 10/14/2016 which claims priority to provisional application 62/241,483 filed 10/14/15. The parental applications support the instant claims.


This application is in condition for allowance except for the following formal matters: 
The following objections were not corrected from the office action mailed 1/4/2021. .
IN THE CLAIMS:
Claim 2 (as amended claim 8, Currently Amended) A nucleic acid molecule comprising:
(i)    a SS1;
(ii)    a ITR1;
(iii)    a heterologous polynucleotide molecule (HPM);
(iv)     an ITR2; and
(v)    a SS2,
operably linked to each other in a 5’-to-3’ direction as: SS1-ITR1-HPM-ITR2-SS2, wherein the SS1 and the SS2 each, independently, comprise a portion having a nucleic acid sequence that is at least 85% identical to any one of the nucleic acid sequences of SEQ ID NOS: 

Claim 21 (now claim 43). (Currently Amended) A nucleic acid molecule comprising:
(i)    a SS1;
(ii)    a ITR1;
(iii)    a first homology arm (HR1);
(iv)    a cloning site (CS);
(v)    a second homology arm (HR2);
(vi)     an ITR2; and
(v)    a SS2;[[,]]
operably linked to each other in a 5’-to-3’ direction as: SS1-ITR1-HR1-CS-HR2-ITR2-SS2, wherein the SSI and the SS2 each, independently, comprise a portion having at least 85% sequence identity to a nucleic acid sequence selected from the group consisting of the nucleic acid sequences of SEQ ID NOS: 3-5 and 9-11, and wherein neither the SSI nor the SS2 comprises an open reading frame that is greater encodes more than 100 amino acids.

Claim 22 (now claim 44). (Currently Amended) A nucleic acid molecule comprising:
(i)     a SS1;
(ii)    a ITR1;
 (iii)   a HR1;
(iv)    a HPM;
(v)    a HR2;
an ITR2; and
(vii)    a SS2;
operably linked to each other in a 5’-to-3’ direction as: SS1-ITR1-HR1-HPM-HR2-ITR2-SS2, wherein the SSI and the SS2 each, independently, comprise a portion having at least 85% sequence identity to a nucleic acid sequence selected from the group consisting of the nucleic acid sequences of SEQ ID NOS: 3-5 and 9-11, and wherein neither the SSI nor the SS2 comprises an open reading frame that is encodes more than 100 amino acids.


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/            Primary Examiner, Art Unit 1633